UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: April 30 Date of reporting period: April 30, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WCM Focused International Growth Fund (Investor Class: WCMRX) (Institutional Class: WCMIX) WCM Focused Emerging Markets Fund (Investor Class: WFEMX) (Institutional Class: WCMEX) WCM Focused Global Growth Fund (Investor Class: WFGGX) (Institutional Class: WCMGX) ANNUAL REPORT April 30, 2014 WCM Focused International Growth Fund WCM Focused Emerging Markets Fund WCM Focused Global Growth Fund Each a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 5 Schedules of Investments 8 Statements of Assets and Liabilities 17 Statements of Operations 18 Statements of Changes in Net Assets 19 Financial Highlights 21 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 35 Supplemental Information 36 Expense Examples 38 This report and the financial statements contained herein are provided for the general information of the shareholders of the WCM Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective Prospectus. www.wcminvestfunds.com 281 Brooks Street Laguna Beach California 92651 wcminvest.com Dear Fellow Shareholders, As a contextual foundation, we are starting this year’s annual report by laying out some broad principles in letter form that aim to give you the basics of our strategies, goals, philosophy and limitations. We believe a couple of key things in our view of successful investing. First, we believe that long-lasting, growing businesses make the best long-term investments. Second, we believe that to achieve a different result than the passive benchmarks, you have to build a portfolio that’s different than the passive benchmarks. That second belief is what drives us to a focused, best ideas portfolio of roughly 30 holdings. The first belief is the source of our “bottom-up” quest for companies that exhibit quality, consistency, a long growth runway and a strengthening competitive advantage. When we find those characteristics, they tend to be among large-cap growth stocks in the consumer, healthcare and tech sectors. As implied, that sector emphasis is not top-down driven—it’s entirely a fallout of our bottom-up approach. Taken together, these two ideas result in a portfolio construction difference that, in our opinion, explains a good portion of the strategies’ historical excess return. Those two ideas are also the source of what we call our going-forward “structural advantage”. One aspect of that advantage is that our focused approach allows us to discriminate among choices and pick only what we think are the highest-quality companies in these historically consistent growth sectors. For an unfocused portfolio to have a meaningful overweight in these growth sectors would require many more holdings, not all of which could possibly be the highest quality, however you care to define that term. But even more importantly, growing global consumer prosperity (a large-scale trend that we believe will play out for several decades) means that these growth sectors, which are presently under-represented in the broad-based global indices, have been becoming—and in the long run, we believe, will inexorably become—larger weights in those global benchmarks. It’s simply the idea that wealthier consumers will do just what you’d think: spend more on consumer goods, technology and healthcare. That’s where the growth is most likely to be. And that trend may provide a natural, long-term tailwind (advantage) to our portfolio strategies. Finally, it’s worth a reminder that wealth preservation is a central tenet for our strategies. This idea plays out in our low level of concern about whether we match—or even slightly lag—the benchmark in strong up markets. The important point is that we aspire to lose much less than the market when prices decline. 1 A variety of factors and processes support this low-risk aspiration, but we think they are largely attributable to, first, our approach to picking stocks (i.e., focusing on long-duration growth runways, improving competitive advantages, empowering cultures that support / nurture these first two, and valuation) and, second, our approach to constructing portfolios (i.e., a select, focused, yet thoughtfully diversified group of high-quality companies in historically consistent growth sectors). With that foundation laid, this annual report can proceed with some context regarding market conditions. Global equity markets were generally positive in the period ending 30 April 2014. A simple way to go one level deeper in understanding is to use style-box categories for return attribution. Such an exercise reveals, based on MSCI indices, that value outperformed growth, that small-cap outperformed large-cap, and that developed markets outperformed emerging markets. All of that displays markers of mean reversion, since for several years the opposite relationships prevailed. As is all-too-common in investing, success breeds success and investors tend to jump on bandwagons. Whether the bandwagon du jour reflects a trend that is substantive or not hardly matters. Either way, markets tend to move to extremes and then adjust—which is the definition of mean reversion. In the last twelve-to-eighteen months the market has moved away from large-cap growth with a global reach, including emerging markets exposure. Has that reaction run its course? No one knows for sure, but it’s certainly getting closer to the end. We, of course, believe that the substantive trends—growing global prosperity, the proliferation of technology, etc.—support the long-term advantage of large-cap growth companies with a global reach. Opportunities to buy those kinds of businesses when they are out of favor don’t come that often and are arguably the best part of long-term investing. Now to the specifics of our funds. The WCM Focused International Growth Fund (“FIG”; Institutional Class symbol WCMIX; Investor Class symbol WCMRX) completed another positive fiscal year, returning +10.16% / 9.90%, respectively, for the 12-month period ending 30 April 2014. The benchmark for FIG, the MSCI ACWI ex USA Index, returned +9.76% for the same period. The biggest changes in the portfolio’s sector weights were the reduction in Staples, from about 28% to about 19%, and the increase in Industrials, from about 13% to about 19%. Staples remains the largest overweight, though barely ahead of Technology and Health Care. Financials remains the largest underweight, with Energy and Materials second and third largest. Staples happened to be the poorest performing sector in the benchmark, so this was a detractor for allocation. Our overweights to Technology and Health Care were contributors for allocation, as was our underweight to Financials, so the net effect of sector allocation was close to neutral. On stock selection, our holdings in Staples detracted, dominated by weak performance from three emerging market food companies. Every other sector was either a contributor, or neutral, with respect to selection, so the net effect for selection was a positive contribution overall. 2 New for this report is the WCM Focused Global Growth Fund (“FGG”; Institutional Class symbol WCMGX; Investor Class symbol WFGGX), which completed a partial fiscal year, returning +13.30% / 13.10%, respectively, for the 10-month period beginning 30 June 2013 and ending 30 April 2014. The benchmark for FGG, the MSCI ACWI Index, returned +18.16% for the same period. Because of the shorter time period, and because of the inclusion of U.S. investments in FGG, the sector make-up and changes are not as dramatic. Still, the biggest moves in the portfolio’s sector weights were the reduction in Staples, from about 14% to about 11%, and the increases in Industrials and Health Care, both moving from roughly 11% to roughly 16%. The largest overweight is Technology, followed closely by Discretionary. Staples, Health Care and Industrials are clustered together in the third largest overweight position. The underweight sectors are led by Financials, with Energy next most underweight. In part because the overweights and underweights are moderate, allocation was neutral for this reporting period. Selection was a detractor overall, with the single biggest impact in Staples. As with FIG, this was mostly due to emerging-market-focused food companies. Finally, and also new for this report, the WCM Focused Emerging Markets Fund (“FEM”; Institutional Class symbol WCMEX; Investor Class symbol WFEMX) completed its partial fiscal year, returning +2.80% / 2.60%, respectively, for the 10-month period beginning 30 June 2013 and ending 30 April 2014. The benchmark for FEM, the MSCI EM Index, returned +7.60% for the same period. Again, because of the shorter time period for FEM, the sector changes are not as dramatic. Here the notable moves are the increase in Health Care from about 11% to about 13%, and the reduction in Discretionary (~20% to ~16%) and Materials (~3% to 0%). Staples is the largest overweight, followed by Discretionary, Health Care and Tech. The underweight leader is Financials, with Energy and Materials close together as second and third. The allocation to Staples was a detractor (in the benchmark, Staples delivered a negative return). Most of the other sectors were modest contributors, so net allocation is neutral. Selection was a detractor overall, primarily from Staples. For our part, it’s been over a year since we noticed rising valuations in certain sweet spots of ours—specifically Staples that had EM exposure. As spelled out above, that prompted a general reduction in our Staples weight through various specific sales. The valuations simply didn’t support the growth levels. We replaced those names with some unique structural growth stories and some developed-market-driven ideas, primarily in the industrials and technology spaces. Nowadays, the valuation imbalance has adjusted a bit, and we, as always, are paying careful attention to what Mr. Market is offering us. The opportunities look to be plentiful. 3 Thank you for your confidence and trust, WCM Investment Management 28 May 2014 IMPORTANT INFORMATION Foreign investments present risks due to currency fluctuations, economic and political factors, government regulations, differences in accounting standards and other factors. The Fund is non-diversified and may hold fewer securities than a diversified fund. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. The MSCI ACWI ex USA Index captures large and mid cap representation across 22 of 23 Developed Markets (DM) countries (excluding the U.S.) and 23 Emerging Markets (EM) countries. With 1,824 constituents, the index covers approximately 85% of the global equity opportunity set outside the U.S. One cannot invest directly in an index. The MSCI ACWI Index captures large and mid cap representation across 23 Developed Markets (DM) and 23 Emerging Markets (EM) countries. With 2,433 constituents, the index covers approximately 85% of the global investable equity opportunity set. One cannot invest directly in an index. The MSCI Emerging Markets Index captures large and mid cap representation across 23 Emerging Markets (EM) countries. With 822 constituents, the index covers approximately 85% of the free float-adjusted market capitalization in each country. One cannot invest directly in an index. The views in this report were those of the Fund managers as of the date this report was printed, and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist the shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. 4 WCM Focused International Growth Fund FUND PERFORMANCE at April 30, 2014 (Unaudited) This graph compares a hypothetical $100,000 investment in the Fund’s Institutional Class shares, made at its inception, with a similar investment in the MSCI All Country World ex USA Index (MSCI ACWI ex USA) and the MSCI Europe, Australian, Far East Index (MSCI EAFE).Effective February 10, 2014, the Fund’s performance benchmark was changed from MSCI EAFE Index to the MSCI ACWI ex USA Index which more closely reflects the Fund’s investment strategy.Results include the reinvestment of all dividends and capital gains. The MSCI ACWI ex USA Index captures large and mid cap representation across Developed Markets countries (excluding the U.S.) and 21 Emerging Markets countries.The index covers approximately 85% of the global equity opportunity set outside the U.S.The MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the US & Canada.These indices do not reflect expenses, fees or sales charge, which would lower performance.These indices are unmanaged and are not available for investment. Average Annual Total Returns as of April 30, 2014 3 Months 1 Year Since Inception* (Annualized) WCM Focused International Growth Fund-Investor Class 5.06% 9.90% 10.01% WCM Focused International Growth Fund-Institutional Class 5.14% 10.16% 6.63% MSCI ACWI ex USA Index 6.68% 9.76% 4.08% MSCI EAFE Index 6.40% 13.35% 6.92% * Investor Class and Institutional Class commenced operations on 8/31/11 and 5/31/11, respectively. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 988-9801. Gross and net expense ratios for the Investor Class shares were 1.41% and 1.46%, respectively, and the Institutional Class shares were 1.16% and 1.21%, respectively, which were stated in the current prospectus as of the date of this report.The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that the total annual fund operating expenses do not exceed 1.50% and 1.25% of average net assets of the Fund’s Investor Class and Institutional Class shares, respectively.This agreement is in effect until August 31, 2014, and it may be terminated before that date only by the Trust’s Board of Trustees. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund shares.Shares redeemed within 30 days of purchase will be charged 1.00% redemption fee. 5 WCM Focused Emerging Markets Fund FUND PERFORMANCE at April 30, 2014 (Unaudited) This graph compares a hypothetical $100,000 investment in the Fund’s Institutional Class shares, made at its inception, with a similar investment in the MSCI Emerging Markets Index (MSCI EM).Results include the reinvestment of all dividends and capital gains. The MSCI EM Index is a free float-adjusted market capitalization index that is designed to measure equity market performance of the emerging markets.This index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged and it is not available for investment. Annual Total Returns as of April 30, 2014 3 Months Since Inception* (Cumulative) WCM Focused Emerging Markets Fund-Investor Class 5.12% 2.60% WCM Focused Emerging Markets Fund-Institutional Class 5.11% 2.80% MSCI EM Index 6.84% 7.60% * Investor Class and Institutional Class commenced operations on 6/28/13. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 988-9801. Gross and net expense ratios for the Investor Class Shares were 1.93% and 1.66%, respectively, and the Institutional Class Shares were 1.68% and 1.41%, respectively which were stated in the current prospectus as of the date of this report.The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that the total annual fund operating expenses do not exceed 1.65% and 1.40% of average net assets of the Fund’s Investor Class and Institutional Class shares, respectively.This agreement is in effect until August 31, 2014, and it may be terminated before that date only by the Trust’s Board of Trustees.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund shares.Shares redeemed within 30 days of purchase will be charged 1.00% redemption fee. 6 WCM Focused Global Growth Fund FUND PERFORMANCE at April 30, 2014 (Unaudited) This graph compares a hypothetical $100,000 investment in the Fund’s Institutional Class shares, made at its inception, with a similar investment in the MSCI All Country World Index (MSCI ACWI).Results include the reinvestment of all dividends and capital gains. The MSCI ACWI Index captures large to mid cap representation across Developed Markets countries (including the U.S.) and 21 Emerging Markets countries. The index covers approximately 85% of the global equity opportunity set outside the U.S.This index does not reflect expenses, fees, or sales charge, which would lower performance.This index is unmanaged and is not available for investment. Annual Total Returns as of April 30, 2014 3 Months Since Inception* (Cumulative) WCM Focused Global Growth Fund-Investor Class -0.88% 13.10% WCM Focused Global Growth Fund-Institutional Class -0.87% 13.30% MSCI ACWI Index 6.30% 18.16% * Investor Class and Institutional Class commenced operations on 6/28/13. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 988-9801. Gross and net expense ratios for the Investor Class shares were 1.78 and 1.51%, respectively, and the Institutional Class shares were 1.53% and 1.26%, respectively which were stated in the current prospectus as of the date of this report. The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that the total annual fund operating expenses do not exceed 1.50% and 1.25% of average net assets of the Fund’s Investor Class and Institutional Class shares, respectively.This agreement is in effect until August 31, 2014, and it may be terminated before that date only by the Trust’s Board of Trustees.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of the Fund shares.Shares redeemed within 30 days of purchase will be charged 1.00% redemption fee. 7 WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS As of April 30, 2014 Number of Shares Value COMMON STOCKS – 92.4% BERMUDA – 3.9% Lazard Ltd. - Class A $ CANADA – 8.4% Canadian National Railway Co. Canadian Pacific Railway Ltd. CHINA – 5.8% Sun Art Retail Group Ltd. Tencent Holdings Ltd. DENMARK – 11.8% Chr Hansen Holding A/S Novo Nordisk A/S - ADR Novozymes A/S FRANCE – 2.2% LVMH Moet Hennessy Louis Vuitton S.A. IRELAND – 7.2% Covidien PLC Perrigo Co. PLC JAPAN – 5.9% FANUC Corp. Sysmex Corp. MEXICO – 2.0% Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 10.3% ASML Holding N.V. Core Laboratories N.V. Sensata Technologies Holding N.V.* Yandex N.V. - Class A* PORTUGAL – 1.5% Jeronimo Martins SGPS S.A. 8 WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Shares Value COMMON STOCKS (Continued) SOUTH AFRICA – 2.0% Shoprite Holdings Ltd. $ SPAIN – 3.4% Inditex S.A. SWEDEN – 3.2% Svenska Cellulosa A.B. SCA - Class B SWITZERLAND – 11.7% ACE Ltd. Nestle S.A. SGS S.A. TAIWAN – 5.1% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 4.4% ARM Holdings PLC - ADR ASOS PLC* UNITED STATES – 3.6% Coca-Cola Enterprises, Inc. TOTAL COMMON STOCKS (Cost $487,656,048) SHORT-TERM INVESTMENTS – 7.2% Fidelity Institutional Money Market Fund, 0.05%1 TOTAL SHORT-TERM INVESTMENTS (Cost $44,388,140) TOTAL INVESTMENTS – 99.6% (Cost $532,044,188) Other Assets in Excess of Liabilities – 0.4% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 9 WCM Focused International Growth Fund SUMMARY OF INVESTMENTS As of April 30, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Staples 18.8% Industrials 18.4% Health Care 15.1% Information Technology 11.4% Financials 8.0% Consumer Discretionary 7.7% Materials 6.9% Energy 3.1% Telecommunication Services 3.0% Total Common Stocks 92.4% Short-Term Investments 7.2% Total Investments 99.6% Other Assets in Excess of Liabilities 0.4% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 10 WCM Focused Emerging Markets Fund SCHEDULE OF INVESTMENTS As of April 30, 2014 Number of Shares Value COMMON STOCKS – 95.9% ARGENTINA – 3.8% MercadoLibre, Inc. $ BRAZIL – 8.8% BRF S.A. - ADR Embraer S.A. - ADR Totvs S.A. CHILE – 2.3% Embotelladora Andina S.A. - ADR CHINA – 20.3% Anton Oilfield Services Group Shandong Weigao Group Medical Polymer Co., Ltd. - Class H Sun Art Retail Group Ltd. Tencent Holdings Ltd. Tsingtao Brewery Co., Ltd. - Class H INDIA – 4.2% Dr Reddy's Laboratories Ltd. - ADR INDONESIA – 10.1% Bank Rakyat Indonesia Persero Tbk P.T. Kalbe Farma Tbk P.T. Tower Bersama Infrastructure Tbk P.T. MACAU – 4.7% Wynn Macau Ltd. MEXICO – 8.1% Grupo Televisa S.A.B. - ADR Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 3.3% Yandex N.V. - Class A* PHILIPPINES – 3.3% Puregold Price Club, Inc. PORTUGAL – 3.7% Jeronimo Martins SGPS S.A. SOUTH AFRICA – 3.5% Shoprite Holdings Ltd. 11 WCM Focused Emerging Markets Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Shares Value COMMON STOCKS (Continued) SOUTH KOREA – 3.2% 60 NAVER Corp. $ TAIWAN – 8.3% Ginko International Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. - ADR TURKEY – 1.9% Coca-Cola Icecek A.S. UNITED STATES – 6.4% PriceSmart, Inc. Yum! Brands, Inc. TOTAL COMMON STOCKS (Cost $1,288,040) SHORT-TERM INVESTMENTS – 5.5% Fidelity Institutional Money Market Fund, 0.05%1 TOTAL SHORT-TERM INVESTMENTS (Cost $73,044) TOTAL INVESTMENTS – 101.4% (Cost $1,361,084) Liabilities in Excess of Other Assets – (1.4)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 12 WCM Focused Emerging Markets Fund SUMMARY OF INVESTMENTS As of April 30, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Retail Staples 19.6% Media Content 16.5% Consumer Products 10.7% Travel, Lodging & Dining 9.3% Biotechnology & Pharmaceuticals 6.5% Medical Equipment/Devices 6.4% Semiconductors 5.8% Hardware 3.9% Retail Discretionary 3.8% Banking 3.8% Oil, Gas & Coal 3.5% Aerospace & Defense 3.2% Software 2.9% Total Common Stocks 95.9% Short-Term Investments 5.5% Total Investments 101.4% Liabilities in Excess of Other Assets (1.4)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 13 WCM Focused Global Growth Fund SCHEDULE OF INVESTMENTS As of April 30, 2014 Number of Shares Value COMMON STOCKS – 117.1% CANADA – 4.5% Canadian National Railway Co. $ CHINA – 9.7% Sun Art Retail Group Ltd. Tencent Holdings Ltd. Tsingtao Brewery Co., Ltd. - Class H DENMARK – 5.7% Novo Nordisk A/S - ADR IRELAND – 4.7% 57 Perrigo Co. PLC NETHERLANDS – 8.4% 32 Core Laboratories N.V. Sensata Technologies Holding N.V.* SWITZERLAND – 14.3% 79 ACE Ltd. 91 Nestle S.A. 4 SGS S.A. TAIWAN – 4.9% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 11.2% ARM Holdings PLC - ADR 65 ASOS PLC* Rotork PLC UNITED STATES – 53.7% 43 Amazon.com, Inc.* 30 Celgene Corp.* 82 CME Group, Inc. 50 Cooper Cos., Inc. 55 Costco Wholesale Corp. eBay, Inc.* 85 Express Scripts Holding Co.* 11 Google, Inc. - Class A* 11 Google, Inc. - Class C* 14 WCM Focused Global Growth Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2014 Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) 64 Monsanto Co. $ NIKE, Inc. - Class B 80 Starbucks Corp. TD Ameritrade Holding Corp. 80 Yum! Brands, Inc. TOTAL COMMON STOCKS (Cost $189,163) SHORT-TERM INVESTMENTS – 1.3% Fidelity Institutional Money Market Fund, 0.05%1 TOTAL SHORT-TERM INVESTMENTS (Cost $2,347) TOTAL INVESTMENTS – 118.4% (Cost $191,510) Liabilities in Excess of Other Assets – (18.4)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 15 WCM Focused Global Growth Fund SUMMARY OF INVESTMENTS As of April 30, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Retail Discretionary 13.7% Biotechnology & Pharmaceuticals 12.9% Media Content 10.2% Machinery 9.8% Semiconductors 8.7% Consumer Products 7.1% Travel, Lodging & Dining 6.7% Retail Staples 6.6% Consumer Discretionary Services 5.7% Insurance 4.6% Asset Management 4.6% Transportation & Logistics 4.5% Apparel & Textile Products 4.3% Chemicals 4.0% Medical Equipment/Devices 3.8% Oil, Gas & Coal 3.4% Institutional Financial Services 3.3% Health Care Facilities/Services 3.2% Total Common Stocks 117.1% Short-Term Investments 1.3% Total Investments 118.4% Liabilities in Excess of Other Assets (18.4)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 16 STATEMENTS OF ASSETS AND LIABILITIES As of April 30, 2014 WCM Focused International Growth Fund WCM Focused Emerging Markets Fund WCM Focused Global Growth Fund Assets: Investments, at cost $ $ $ Foreign currency, at cost - - Investments, at value $ $ $ Foreign currency, at value - - Receivables: Fund shares sold - - Dividends and interest Offering costs - Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased - - Fund shares redeemed - - Advisory fees - - Shareholder Servicing fees (Note 7) Distribution fees - Investor Class (Note 8) 23 25 Administration fees Custody fees Fund accounting fees Auditing fees Transfer agent fees and expenses Chief Compliance Officer fees Trustees' fees and expenses Offering costs - Advisor - Accrued other expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) on investments and foreign currency transactions ) Net unrealized appreciation/depreciation on: Investments ) Foreign currency translations 2 - Net Assets $ $ $ Maximum Offering Price per Share: Investor Class: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ Institutional Class: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ See accompanying Notes to Financial Statements. 17 STATEMENTS OF OPERATIONS For the Period Ended April 30, 2014 WCM Focused International Growth Fund WCM Focused Emerging Markets Fund 1 WCM Focused Global Growth Fund 1 Investment Income: Dividends (net of foreign withholding taxes of $874,230, $557 and $165, respectively) $ $ $ Interest 25 7 Total investment income Expenses: Advisory fees Administration fees Shareholder Servicing fees (Note 7) Fund accounting fees Custody fees Transfer agent fees and expenses Distribution fees - Investor Class (Note 8) Registration fees Miscellaneous Auditing fees Legal fees Shareholder reporting fees Chief Compliance Officer fees Trustees' fees and expenses Insurance fees Offering costs - Total expenses Advisory fee waived - ) ) Other expenses absorbed - ) ) Net expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments ) In-kind redemption - - Foreign currency transactions ) ) Net realized gain on investments and foreign currency transactions 17 Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations 2 - Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain (loss) on investments and foreign currency ) Net Increase (Decrease) in Net Assets from Operations $ $ ) $ 1 The Fund commenced operations on June 28, 2013. See accompanying Notes to Financial Statements. 18 STATEMENTS OF CHANGES IN NET ASSETS WCM Focused International Growth Fund For the For the Year Ended Year Ended April 30, 2014 April 30, 2013 Increase in Net Assets from: Operations: Net investment income $ $ Net realized gain on investments, in-kind redemption and foreign currency transactions Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Investor class ) ) Institutional class ) ) From net realized gain: Investor class ) ) Institutional class ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Investor class Institutional class Reinvestment of distributions: Investor class Institutional class Cost of shares redeemed: Investor class1 ) ) Institutional class2 ) ) In-kind redemption: Institutional class (Note 6) ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold: Investor class Institutional class Shares reinvested: Investor class Institutional class Shares redeemed: Investor class ) ) Institutional class ) ) In-kind redemption: Institutional class (Note 6) ) - Net increase in capital share transactions 1 Net of redemption fees of $484 and $0, respectively 2 Net of redemption fees of $1,068 and $1,318, respectively See accompanying Notes to Financial Statements. 19 STATEMENTS OF CHANGES IN NET ASSETS WCM Focused Emerging Markets Fund WCM Focused Global Growth Fund For the Period For the Period June 28, 2013* June 28, 2013* through April 30, 2014 through April 30, 2014 Increase in Net Assets from: Operations: Net investment income (loss) $ ) $ Net realized gain on investments and foreign currency transactions 17 Net change in unrealized appreciation/depreciation on investments and foreign currency translations ) Net increase (decrease) in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Investor class Institutional class Cost of shares redeemed: Investor class1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - - End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold: Investor class Institutional class Shares redeemed: Investor class ) ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fees of $0 and $99, respectively See accompanying Notes to Financial Statements. 20 FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. WCM Focused International Growth Fund Investor Class For the Year Ended April 30, 2014 For the Year Ended April 30, 2013 For the Period August 31, 2011* through April 30, 2012 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments and foreign currency Total from investment operations Less Distributions: From net investment income - 2 ) - From net realized gain ) ) - Total distributions ) ) - Redemption fee proceeds - 2 - - Net asset value, end of period $ $ $ Total return3 % % % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets: Before fees waived/recovered % % % 5 After fees waived/recovered % % % 5 Ratio of net investment income to average net assets: Before fees waived/recovered % % % 5 After fees waived/recovered % % % 5 Portfolio turnover rate 36
